UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934(Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: S Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Under §240.14a-12 XL CAPITAL LTD (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: , 2010 To Our Ordinary Shareholders: On , 2010, commencing at [a.m.], Bermuda time, we will hold two special meetings of our ordinary shareholders at our principal executive offices in Bermuda. At these meetings, you will be asked to vote on a number of proposals, including a proposal for a redomestication that would change the place of incorporation of the ultimate parent holding company of the XL group of companies from the Cayman Islands to Ireland, through a scheme of arrangement under Cayman Islands law. Our Board of Directors has unanimously determined that changing the place of incorporation of our holding company to Ireland, and the other proposals referenced below, are in the best interests of XL and its shareholders. In summary, our Board of Directors believes that the change of our place of incorporation will reduce certain risks that may impact us and offer us the opportunity to reinforce our reputation, which is one of our key assets. The reasons for the redomestication and the other proposals are discussed in further detail in the accompanying proxy statement. Completion of the proposed scheme of arrangement will result in an exchange of your ordinary shares in XL Capital Ltd, a Cayman Islands company, for an equal number of ordinary shares of XL Group plc, a new Irish public limited company. Cash will instead be paid for fractional ordinary shares of XL Capital Ltd. Following completion of the redomestication, our ordinary shares will continue to be listed on the New York Stock Exchange (the NYSE) under the ticker symbol XL. We will continue to be registered with the U.S. Securities and Exchange Commission (the SEC) and be subject to the same SEC reporting requirements, the mandates of the Sarbanes-Oxley Act of 2002 and the applicable corporate governance rules of the NYSE. We will continue to report our financial results in U.S. dollars and under U.S. generally accepted accounting principles. In addition to the redomestication proposal, we are also asking you to approve the following additional proposals (as more fully described in the accompanying proxy statement):  A proposal to create distributable reserves in XL Group plc, the new Irish parent company described above. Creation of distributable reserves in XL Group plc is being sought in connection with the redomestication so that, under Irish law, we would continue to be able to pay dividends and redeem and buy back shares, before we generate post-redomestication earnings. Although completion of the redomestication is not conditioned on your approval of the distributable reserves proposal, we may decide not to complete the redomestication if this proposal is not approved as described in the accompanying proxy statement.  A proposal to adopt an amendment to our articles of association containing certain new procedural requirements and related clarifying provisions for ordinary shareholder nominations to the Board of Directors of XL. This proposal would be effective for general meetings of our ordinary shareholders subsequent to the 2010 annual general meeting. We believe the new procedural requirements for shareholder nominations of directors will facilitate an orderly process for shareholders to make nominations of directors and give the XL Board and other shareholders a reasonable opportunity to consider nominations to be brought at annual general meetings. If this proposed amendment is approved, the procedural requirements will be replicated in the articles of association of XL Group plc if the redomestication is consummated.  A proposal to change our name from XL Capital Ltd to XL Group Ltd. We believe the change of name is desirable to reflect XLs exclusive focus on providing property, casualty and specialty insurance and reinsurance products for our customers complex risks. If approved, the name change will be implemented even if the redomestication is not consummated. In connection with our proposed redomestication, we will also seek the approval of the Series C and Series E preference shareholders of XL Capital Ltd to exchange their preference shares for an equal number of preference shares of XL Group plc in the scheme of arrangement. This preference share exchange will occur only if the redomestication is consummated and the ordinary shares are exchanged as described above. The redomestication is not conditioned on completion of the preference share exchange or any approval by our Series C or Series E preference shareholders. Accordingly, even if our preference shareholders do not approve the scheme of arrangement as it relates to the preference share exchange, we expect to complete the redomestication if we obtain the requisite approval of our ordinary shareholders and the other conditions are satisfied. The accompanying proxy statement provides important information about the proposals described above. We encourage you to read the entire document carefully, including the Risk Factors section beginning on page 30 of the accompanying proxy statement, before voting by proxy or at the meetings. Your vote is very important. Your Board of Directors unanimously recommends that you vote FOR all of the above proposals. To ensure that your ordinary shares are voted in accordance with your wishes, please mark, date, sign and return the accompanying gold proxy card in the enclosed, postage-paid envelope as promptly as possible, or appoint a proxy to vote your ordinary shares by telephone or by using the Internet, as described in the accompanying proxy statement. If you have any questions about the meetings or require assistance, please call Georgeson Inc., our proxy solicitor, at 1-800-509-1390 (toll-free within the United States) or at +1 (212) 440-9800 (outside the United States). On behalf of XL Capital Ltds Board of Directors, thank you for your continued support. Sincerely, Michael S. McGavickChief Executive Officer Robert R. GlauberChairman of the Board of Directors Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the contemplated share exchanges or determined if the accompanying proxy statement is truthful or complete. Any representation to the contrary is a criminal offense. The accompanying proxy statement related to the XL Capital Ltd ClassA ordinary shares is dated , 2010 and is first being mailed to XL Capital Ltds ClassA ordinary shareholders on or about , 2010. SUMMARY OF NOTICES OF THE SPECIAL COURT-ORDERED CLASSMEETING AND THE EXTRAORDINARY GENERAL MEETING OFXL CAPITAL LTD CLASS A ORDINARY SHAREHOLDERSTO BE HELD ON , 2010 To the ClassA ordinary shareholders of XL Capital Ltd: On , 2010, XL Capital Ltd, an exempted company organized under the laws of the Cayman Islands ( XL-Cayman ), will hold a special court-ordered class meeting (the  special scheme meeting ) of the XL Capital Ltd ClassA ordinary shareholders (the  ordinary shareholders ), which will commence at [a.m.], Bermuda time, and an extraordinary general meeting of the ordinary shareholders (the  extraordinary general meeting ), which will commence at [a.m.], Bermuda time (or as soon thereafter as the special scheme meeting concludes or is adjourned), in order to approve certain proposals, including proposals related to a scheme of arrangement under Cayman Islands law. We sometimes refer to these meetings together as the  ordinary shareholder special meetings.  Ordinary shareholders are being asked to vote on the following matters: At the special scheme meeting:  To approve the scheme of arrangement substantially in the form attached as Annex A to the accompanying proxy statement (the  Scheme of Arrangement ). If the Scheme of Arrangement becomes effective, the Scheme of Arrangement will effect a share exchange (the  Ordinary Share Exchange ) pursuant to which (i) XL Capital Ltd ClassA ordinary shares, par value $0.01 per share (the  ordinary shares ), will be exchanged for an equal number of ordinary shares of XL Group plc ( XL-Ireland ), an Irish public limited company that is currently a subsidiary of XL-Cayman (or, in the case of fractional ordinary shares of XL-Cayman, cash for such fractional ordinary shares) and (ii) XL-Ireland will become the parent holding company of XL-Cayman. Although approval of the holders of the XL-Cayman Series C preference ordinary shares (the  Series C preference shares ) and the XL-Cayman Series E preference ordinary shares (the  Series E preference shares ) is not required for the Scheme of Arrangement to become effective, if the Scheme of Arrangement becomes effective, and if the requisite approvals are obtained from the holders of the Series C preference shares and the Series E preference shares and other conditions are met or, if allowed by law, waived, then the Scheme of Arrangement will also concurrently effect a share exchange (the  Preference Share Exchange ) pursuant to which the Series C preference shares and the Series E preference shares of XL-Cayman will be exchanged for an equal number of Series C preference shares of XL-Ireland and Series E preference shares of XL-Ireland, respectively. We refer to this proposal (Proposal Number One) as the  Scheme of Arrangement Proposal.  At the extraordinary general meeting:  If the Scheme of Arrangement Proposal is approved by the ordinary shareholders, to approve the creation of distributable reserves in XL-Ireland through a reduction of XL-Irelands share premium account. We refer to this proposal (Proposal Number Two) as the  Distributable Reserves Proposal ;  To approve the adoption of an amendment to the articles of association of XL-Cayman with respect to certain procedural requirements for ordinary shareholder nominations to the Board of Directors of XL-Cayman at general meetings of XL-Caymans ordinary shareholders. If approved, the procedural requirements will be replicated in the articles of association of XL-Ireland if the Ordinary Share Exchange is consummated. We refer to this proposal (Proposal Number Three) as the  Director Nomination Procedures Proposal ; and  To approve the change of XL Capital Ltds name to XL Group Ltd. We refer to this proposal (Proposal Number Four) as the  Name Change Proposal.  i At both ordinary shareholder special meetings:  To approve motions to adjourn each meeting to a later date to solicit additional proxies if there are insufficient proxies to approve the proposals at the time of each respective ordinary shareholder special meeting or if there are insufficient shares present, in person or by proxy, at the extraordinary general meeting to conduct the vote on the Director Nomination Procedures Proposal and the Name Change Proposal. The Director Nomination Procedures Proposal and the Name Change Proposal are independent of each other and of the Scheme of Arrangement Proposal and the Distributable Reserves Proposal. Approval of the Distributable Reserves Proposal by our ordinary shareholders is not a condition to the Scheme of Arrangement becoming effective. However, if our ordinary shareholders approve such proposal and the Ordinary Share Exchange is consummated, we will seek to obtain Irish High Court approval, as required for the creation of distributable reserves. Creation of distributable reserves in XL-Ireland is being sought in connection with the Transaction so that we would continue to be able to pay dividends and redeem and buy back shares, before we generate sufficient post-Transaction earnings as would otherwise be necessary under Irish law. If the Distributable Reserves Proposal is not approved or is approved by holders of fewer than 75% of all ordinary shares present and voting, in person or by proxy, we may decide not to complete the share exchanges contemplated by the Scheme of Arrangement. The formal notices of the two ordinary shareholder special meetings are provided as attachments to the accompanying proxy statement as Annexes H and I and should be read closely. This summary does not constitute the formal notice in respect of either of those meetings. If any other matters properly come before either of the ordinary shareholder special meetings or any adjournments of either of such ordinary shareholder special meetings, the persons named in the proxy card will have the authority to vote the ordinary shares represented by all properly executed proxies in their discretion. The Board of Directors of XL-Cayman currently does not know of any matters to be raised at the ordinary shareholder special meetings other than the proposals contained in this proxy statement. The Grand Court of the Cayman Islands has set , 2010 as the record date for the special scheme meeting and the XL-Cayman Board of Directors has also set , 2010 as the record date for the extraordinary general meeting. This means that only those persons who were holders of XL-Cayman ordinary shares at the close of business on the record date will be entitled to receive notice of the ordinary shareholder special meetings and to attend and vote at the ordinary shareholder special meetings and any adjournments thereof. The special scheme meeting is being held in accordance with an order of the Grand Court of the Cayman Islands issued on , 2010, which Cayman Islands law required us to obtain prior to holding the meeting. If the XL-Cayman ordinary shareholders approve the Scheme of Arrangement Proposal (and we do not abandon the Scheme of Arrangement), we will proceed to seek the sanction of the Grand Court of the Cayman Islands in respect of the Scheme of Arrangement. Sanction of the Grand Court of the Cayman Islands must be obtained as a condition to the Scheme of Arrangement becoming effective. We expect the hearing before the Grand Court of the Cayman Islands regarding sanction of the Scheme of Arrangement to be held on , 2010. If you are an XL-Cayman ordinary shareholder who wishes to appear in person or by counsel at the Grand Court hearing and present evidence or arguments in support of or opposition to the Scheme of Arrangement, you may do so. XL-Cayman will not object to the participation in the Grand Court hearing by any ordinary shareholder who holds shares through a broker. The accompanying proxy statement and gold proxy card are first being sent to XL-Cayman ordinary shareholders on or about , 2010 and contain additional information on how to attend the ordinary shareholder special meetings and vote any ordinary shares you own in person at the ordinary shareholder special meetings. Proof of ownership of ordinary shares as of the record date, as well as a form of personal photo identification, must be presented in order to be admitted to the ordinary shareholder special meetings. ii If you hold your XL-Cayman ordinary shares in the name of a bank, broker or other nominee holder of record and you plan to attend the ordinary shareholder special meetings, you must present proof of your ownership of those shares as of the record date, such as a bank or brokerage account statement or letter from your bank or broker, together with a form of personal photo identification, to be admitted to the ordinary shareholder special meetings. YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU EXPECT TO ATTEND THE ORDINARY SHAREHOLDER SPECIAL MEETINGS, PLEASE PROMPTLY RETURN YOUR SIGNED GOLD PROXY CARD IN THE ENCLOSED ENVELOPE OR DIRECT THE VOTING OF YOUR XL-CAYMAN ORDINARY SHARES BY TELEPHONE OR BY INTERNET AS DESCRIBED ON THE ACCOMPANYING GOLD PROXY CARD. IF YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER NOMINEE HOLDER, PLEASE FOLLOW THE VOTING INSTRUCTIONS PROVIDED TO YOU BY SUCH BANK, BROKER OR OTHER NOMINEE HOLDER. The accompanying proxy statement incorporates documents by reference. Please see Where You Can Find More Information beginning on page 148 of the accompanying proxy statement for a listing of documents incorporated by reference. These documents are available to any person, including any beneficial owner, upon request by contacting us at: Investor RelationsXL Capital LtdXL HouseOne Bermudiana RoadHamilton HM 08, BermudaTelephone: +1 (441) 292-8515Fax: +1 (441) 292-5280Email: investorinfo@xlgroup.com To ensure timely delivery of these documents, any request should be made by , 2010. The exhibits to these documents will generally not be made available unless such exhibits are specifically incorporated by reference in the accompanying proxy statement. iii TABLE OF CONTENTS Page STRUCTURE OF THE TRANSACTION 2 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION AND THE OTHER PROPOSALS 5 SUMMARY 14 Proposal Number One: The Scheme of Arrangement Proposal 14 Parties to the Transaction 14 The Ordinary Share Exchange 14 The Preference Share Exchange 15 Court Sanction of the Scheme of Arrangement 16 Background and Reasons for the Transaction 16 Tax Considerations of the Transaction 17 Rights of Ordinary Shareholders 20 Stock Exchange Listing and Financial Reporting 20 No Appraisal Rights 21 Accounting Treatment of the Transaction 21 Proposal Number Two: The Distributable Reserves Proposal 21 Proposal Number Three: The Director Nomination Procedures Proposal 22 Proposal Number Four: The Name Change Proposal 23 Market Price and Dividend Information 23 Ordinary Shareholder Special Meetings 23 Required Votes of Ordinary Shareholders 24 Effect of Abstentions and Shares Not Voted 25 Proxies 26 SELECTED HISTORICAL FINANCIAL AND OTHER DATA 27 UNAUDITED SUMMARY PRO FORMA FINANCIAL INFORMATION 29 RISK FACTORS 30 FORWARD-LOOKING STATEMENTS 35 PROPOSAL NUMBER ONE: THE SCHEME OF ARRANGEMENT PROPOSAL 36 The Ordinary Share Exchange 36 The Preference Share Exchange 37 Court Approval of the Scheme of Arrangement 38 Background and Reasons for the Transaction 39 Amendment, Termination or Delay 40 Conditions to Completion of the Transaction 40 Federal Securities Law Consequences; Resale Restrictions 42 Effective Date and Time of the Transaction 42 Management of XL Group plc 43 Exculpation and Indemnification 43 Interests of Certain Persons in the Transaction 44 Required Votes 44 Board Recommendation 45 Regulatory Matters 45 No Appraisal Rights 45 Exchange of Shares 45 Payment of Series C Preference Share Dividend 46 Equity Incentive Plans 47 Effect on Employees 47 Equity Security Units 47 Outstanding Debt and Effect on Access to Capital and Credit Markets 47 Stock Exchange Listing and Reporting Obligations 47 Accounting Treatment of the Transaction 48 Effect of the Transaction on Potential Future Status as a Foreign Private Issuer 48 PROPOSAL NUMBER TWO: THE DISTRIBUTABLE RESERVES PROPOSAL 49 iv Page PROPOSAL NUMBER THREE: THE DIRECTOR NOMINATION PROCEDURES PROPOSAL 51 PROPOSAL NUMBER FOUR: THE NAME CHANGE PROPOSAL 53 MATERIAL TAX CONSIDERATIONS RELATING TO THE TRANSACTION 54 U.S. Federal Income Tax Considerations 54 Irish Tax Considerations 64 Cayman Islands Tax Considerations 69 DESCRIPTION OF XL GROUP PLC SHARE CAPITAL 70 Capital Structure 70 Pre-emption Rights, Share Warrants and Share Options 72 Dividends 72 Share Repurchases, Redemptions and Conversions 74 Bonus Shares 76 Consolidation and Division; Subdivision 76 Reduction of Share Capital 76 General Meetings of Shareholders 76 Quorum for Shareholder Meetings 77 Voting 78 Variation of Rights Attaching to a Class or Series of Shares 79 Inspection of Books and Records 80 Acquisitions 80 Appraisal Rights 81 Disclosure of Interests in Shares 81 Anti-Takeover Provisions 82 Corporate Governance 84 Legal Name; Formation; Fiscal Year; Registered Office 85 Duration; Dissolution; Rights upon Liquidation 85 No Share Certificates 85 Stock Exchange Listing 86 No Sinking Fund 86 No Liability for Further Calls or Assessments 86 Transfer and Registration of Shares 86 COMPARISON OF RIGHTS OF SHAREHOLDERS AND POWERS OF THE BOARD OF DIRECTORS 88 Capital Structure 89 Pre-emption Rights, Share Warrants and Share Options 92 Dividends and Distributions 94 Share Repurchases, Redemptions and Conversions 97 Bonus Shares 102 Shareholder Approval of Business Combinations 102 Disclosure of Interests in Shares 104 Appraisal Rights 106 Anti-Takeover Measures 107 Election of Directors 113 Appointment of Directors by the Board 114 Removal of Directors 115 Board and Committee Composition; Management 116 Duties of the Board of Directors 116 Indemnification of Directors and Officers; Insurance 117 Limitation on Director Liability 119 Conflicts of Interest 119 Shareholders Suits 121 Shareholder Consent to Action Without Meeting 121 Annual Meetings of Shareholders 121 v Page Extraordinary Meetings of Shareholders 123 Record Dates for Shareholder Meetings 124 Director Nominations; Proposals of Shareholders 125 Adjournment of Shareholder Meetings 127 Voting 127 Variation of Rights Attaching to a Class or Series of Shares 130 Amendment of Governing Documents 131 Quorum Requirements 131 Inspection of Books and Records 131 Transfer and Registration of Shares 132 Rights upon Liquidation 134 Enforcement of Civil Liabilities Against Foreign Persons 135 THE MEETINGS 137 General 137 Time, Place, Date and Purpose of the Meetings 137 Record Date; Voting Rights 137 Quorum 138 Votes of Ordinary Shareholders Required for Approval 138 Votes of Preference Shareholders Required for Preference Share Exchange Approval 139 Proxies 140 Revoking your Proxy 141 How You Can Vote 141 Validity 142 BENEFICIAL OWNERSHIP OF DIRECTORS AND EXECUTIVE OFFICERS 143 BENEFICIAL OWNERSHIP OF MORE THAN FIVE PERCENT OF ANY CLASS OF VOTING SECURITIES 145 MARKET PRICE AND DIVIDEND INFORMATION 146 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 147 LEGAL MATTERS 147 SUBMISSION OF FUTURE SHAREHOLDER PROPOSALS 147 COMMUNICATING WITH THE BOARD OF DIRECTORS 147 HOUSEHOLDING OF SHAREHOLDER DOCUMENTS 147 WHERE YOU CAN FIND MORE INFORMATION 148 ANNEX ASCHEME OF ARRANGEMENT A-1 ANNEX BFORMS OF MEMORANDUM AND ARTICLES OF ASSOCIATION OF XL GROUP PLC B-1 ANNEX CFORM OF TERMS OF ISSUE OF THE SERIES C PREFERENCE SHARES OF XL GROUP PLC C-1 ANNEX DFORM OF TERMS OF ISSUE OF THE SERIES E PREFERENCE SHARES OF XL GROUP PLC D-1 ANNEX EFORM OF PROPOSED AMENDED ARTICLE 81 OF XL CAPITAL LTDSARTICLES OF ASSOCIATION E-1 ANNEX FRELEVANT TERRITORIES F-1 ANNEX GEXPECTED TIMETABLE G-1 ANNEX HNOTICE OF THE SPECIAL COURT-ORDERED CLASS MEETING OF XL CAPITAL LTDS CLASSA ORDINARY SHAREHOLDERS H-1 ANNEX INOTICE OF THE EXTRAORDINARY GENERAL MEETING OF XL CAPITAL LTDS CLASSA ORDINARY SHAREHOLDERS I-1 vi XL CAPITAL LTD PROXY STATEMENT For the Special Court-Ordered Class Meeting andthe Extraordinary General Meetingof the XL Capital Ltd ClassA Ordinary Shareholdersto be held on , 2010 This proxy statement is furnished to the ClassA ordinary shareholders (the  ordinary shareholders ) of XL Capital Ltd, an exempted company organized under the laws of the Cayman Islands ( XL-Cayman ), in connection with the solicitation of proxies on behalf of the Board of Directors of XL-Cayman (the  Board ) to be voted at the special court-ordered class meeting of the ordinary shareholders (the  special scheme meeting ) and the extraordinary general meeting of the ordinary shareholders (the  extraordinary general meeting ) to be held on , 2010, and any adjournments thereof, at the times and place and for the purposes set forth in the accompanying notices of the special scheme meeting and the extraordinary general meeting. We sometimes refer to these meetings together as the  ordinary shareholder special meetings . The 2010 Annual General Meeting of XL-Caymans ordinary shareholders (the 
